828 So. 2d 1034 (2002)
Jean M. TRANQUILLE, Appellant,
v.
STATE of Florida, Appellee.
No. 1D01-0797.
District Court of Appeal of Florida, First District.
September 12, 2002.
Rehearing Denied October 29, 2002.
Appellant, pro se.
Carolyn J. Mosley, Assistant General Counsel, Department of Corrections, Tallahassee, for Appellee.
WOLF, J.
We reverse the order denying the habeas corpus petition with directions for appellant's immediate release. Unlike the circumstances in Eldridge v. Moore, 760 So. 2d 888 (Fla.2000), the Appellant was serving a probationary split sentence in part for crimes committed before October 1, 1989. Therefore, the Department of Corrections had no authority to add days to the sentence imposed by the trial court as a forfeiture penalty upon Appellant's revocation of probation. See § 944.28(1), Fla. Stat. (1989).
BOOTH and LEWIS, JJ., concur.